Mr. Justice Hutchison
delivered the opinion of the court.
Defendants in an action on two promissory notes appeal *222from an adverse judgment and say that the court below erred in holding that the complaint stated facts sufficient to constitute a cause of action; in holding that plaintiffs had legal capacity to sue on one of the notes; in finding plaintiffs to be the owners of the said note, and in rendering judgment against defendants for compound interest.
The theory of the appellants and the facts involved, in so far as not apparent from what follows, do not demand an independent statement.
Article 461 of the Code of Commerce provides that “The ownership of bills of exchange shall be transferred by in-dorsement.” Article 462 specifies what the indorsement must contain. Article 533 informs us that “Indorsements on drafts and promissory notes payable to order must contain the same statements as those on bills of exchange.”
None of these articles forbids the formal assignment of a promissory note as part of the assets of a mercantile firm, upon dissolution of such firm and the organization of its successor, in a notarial instrument, accompanied by manual delivery without indorsement. When such successor, as-signee and holder of a note so assigned produces and duly identifies the same at the trial the ownership thereof is established.
We do not find any very satisfactory indication that the trial judge intended to include interest on interest, but the wording of the judgment will be modified so as to avoid the possibility of any misunderstanding and, as modified, affirmed.